                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

DEBRA E. NUNN,                          )
                                        )
                  Plaintiff             )
      vs.                               )        Case No. 3:14-CV-1487 RLM
                                        )
BIOMET, INC., et al.,                   )
                                        )
                  Defendants            )

                              OPINION AND ORDER

      After I granted Biomet’s motion for summary judgment, Debra Nunn filed

a motion to alter or amend the judgment under Fed. R. Civ. P. 59, contending that

I committed a manifest error of law because I disregarded or failed to consider

Myers v. Crouse-Hinds Division of Cooper Industries, Inc., 53 N.E.3d 1160 (Ind.

2016), which holds that Indiana’s statute of repose doesn’t apply to cases “where

the plaintiffs have had protracted exposure to inherently dangerous foreign

substances.” For the following reasons, I am denying Ms. Nunn’s motion.

      In granting summary judgment for Biomet, I held that the ten-year statute

of repose could be equitably tolled, but found that Ms. Nunn hadn’t presented any

evidence from which a reasonable juror could find or infer that any concealment

by Biomet of problems associated with the hip implant caused her to delay filing

suit [Doc. No. 195]. Any tolling argument premised on Myers fails for the same

reasons. Ms. Nunn hasn’t shown that she suffered from a latent disease, like

asbestos, or presented any other evidence that would support a tolling argument.
Ms. Nunn can’t rest upon the allegations in the pleadings or conclusory

statements of the law at the summary judgment stage, but must “point to

evidence that can be put in admissible form at trial, and that, if believed by the

fact-finder, could support judgment in h[er] favor.” Marr v. Bank of Am., N,A., 662

F.3d 963, 966 (7th Cir. 2011). She hasn’t done that.

      Accordingly, the motion to alter or amend the judgment [Doc. No. 198] is

DENIED.

      SO ORDERED.

      ENTERED:       August 7, 2019



                                           /s/ Robert L. Miller, Jr.
                                      Judge, United States District Court




                                        2
